UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                      CN"lTED STATESDISTRTCT COVH.T

                                      FOR THE DISTR1CT OF COLUJvtBIA



    \ADIR O!\lAR ABDULLAH BIl\
    SA 'ADOCiX ALSA 'ARY (IS)'.' 030).

                        Petitioner,
                                                                               Ciyil '\'0. 09-745 (RCt, i



    BAltACKll.. OBi\.MA, et al. ,

                        Respondents.


                                                             ORDER

             LlpOll consideration of petitioner's First Motion [1 096J for Leave            tll   Take Discovery, the

    opposition and reply thereto, and the applicable la\v, it is for the reasons stated in the

    aCC0l11panyingl'vtemorandul11 Opinion         hereh~'


             ()R.DERED           respondents disclose any reasonably available evidence               1.11' abuse.


    c(lcrcion, or inhuman or degrading treatment suffered by detainee

. a l k r his capture but before he made any of the statements relied upon in the Factual Return:

    and it is further

             ()RDERED            respondents   tll".,J"lt'·",·   any reasonabl:' available evidence      abuse.

    were ion. or inhuman or degrading treatment suffered by detainee

•         after his capture but before he made any of the statements relied upon in the Factual Return;

    and it is further

             ORIJERED that respondents disclose any reasonably available documents that reOect

    ilt'ga 1i \'c I)' on enher detainee                                            or detainee




                                               UNCLASSIFIEDIIFOR PUBLIC RELEASE
                                                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE




_credibility. inciuding the June                                              ()ARDEC renor! ciled in Sliti         i',       (' i\ ,

            a~ ~.    "                                  20()()j (L,eon. ll: and it is fUfrJ'I::r

             n ..." L , " ' , . L , ; 1   t~l:1!   respondents discios:: any reasonably :rvailable           dOCUI11<2'nt5 rela!in~ te   am

fc.::s. bounties. or other nlDnctary                        <)I'   non-monetary remuneration or cC'\J1sidcr:lticll1 given tc' third
                                                                                    .                   " ' .         ~,      .
                                                                             f!11\·crnnlCIJl. s   custO(1y, contmueu oetentlO!1. or

                               petitioner. including bu: nOI limited W paymcl1ls. gifts. loans, prnmises

leniency preferemial treatment. release, reduction in charges, or improvements in the conditions

   detention gi\'cn                  10     tllitd parties, bUI (nt(r insofar as the inH.lnnation contained in             tll('SC


docu.mcnts tends materially to undermine the in[orrilatioll provided in the R.eturn;. and it is further

           ORDERED that in all other respects petitioner's (v'lotion [1096] is DENIED: and it is

further;

           ()RDERED that all disclosures ()rdereci in this Order shall occur \vith1n 30 days ufthe

dale       this

           SO ORDERED.




           D·\'rE
                         r:. ( -z. v~C;
                                                                                    ~c~
                                                                                    RCJ)TC.           LA?\1BERTiT··'--­
                                                                                        CHIEF JUDGE




                                                                                2




                                                                   UNCLASSIFIEDIIFOR PUBLIC RELEASE